Exhibit 10.22

 

Vereinbarung über die Änderung eines

Geschäftsführer-Anstellungsvertrags

Agreement on the Amendment of a

Managing Director Agreement

zwischen between

Karyopharm Europe GmbH

Franziska-Bilek-Weg 9

80339 München

Deutschland/ Germany

(im Folgenden die “Gesellschaft”

genannt)

(hereinafter referred to as the

“Company”)

und and

Herrn/Mr. Ran Frenkel

Am Schützenweiher 2A

4800 Winterthur

Schweiz / Switzerland

 

(im Folgenden „Geschäftsführer“

genannt)

(hereinafter referred to as “Managing

Director”)

Preambel Preamble Die Parteien haben am 15. Oktober 2014 einen
Geschäftsführer-Anstellungsvertrag (im Folgenden
„Geschäftsführer-Anstellungsvertrag“) geschlossen, den sie mit dieser
Vereinbarung wie folgt ändern: On 15 October 2014 the parties have entered into
a managing director agreement (hereinafter referred to as “Managing Director
Agreement”). The parties wish to amend the Managing Director Agreement as
follows: § 1 § 1 Ziffer 1.3 des Geschäftsführer-Anstellungsvertrags wird durch
nachfolgende Regelung ersetzt: Clause 1.3 of the Managing Director Agreement
shall be replaced by the following provision:

 

1



--------------------------------------------------------------------------------

1.3

Arbeitsort ist der Sitz der Gesellschaft oder das Home Office des
Geschäftsführers in Israel. Die Gesellschaft behält sich vor, den
Geschäftsführer an einen anderen Arbeitsort zu versetzen, wenn ihm dies bei
Abwägung seiner persönlichen und der Belange der Gesellschaft zuzumuten ist. 1.3
Place of work shall be the registered office of the Company or the Managing
Director’s home office in Israel. The Company reserves the right to relocate the
Managing Director to another place of work, when this can be reasonably expected
from him, weighing up his personal needs and the needs of the business. § 2 § 2
Nach Ziffer 3.4 des Geschäftsführer-Anstellungsvertrags wird nachfolgende Ziffer
3.5 ergänzt: After clause 3.4 of the Managing Director Agreement the following
clause 3.5 shall be added:

3.5

Der Geschäftsführer kann eine Geschäftswohnung am Sitz der Gesellschaft nutzen,
wenn er sich in Deutschland aufhält. Ein etwaiger geldwerter Vorteil der Nutzung
der Geschäftswohnung ist vom Geschäftsführer zu versteuern, wenn hierzu nach
anwendbarem Steuerrecht eine Verpflichtung besteht.

3.5

While the Managing Director stays in Germany he may use a company flat at the
seat of the Company. Use of the company flat shall be declared by the Managing
Director as a financial benefit for taxation purposes if required by applicable
tax law.

§ 3 § 3

(1)

Diese Vereinbarung tritt am 16. Februar 2015 in Kraft. (1) This agreement comes
into force on 16 February 2015.

(2)

Die übrigen Bestimmungen des Geschäftsführer-Anstellungsvertrags bleiben von
dieser Vereinbarung unberührt. (2) The residual provisions of the Managing
Director Agreement remain unaltered.

 

2



--------------------------------------------------------------------------------

(3)

Diese Vereinbarung unterliegt deutschem Recht. (3) This agreement is governed by
German law.

(4)

Im Falle der Diskrepanz zwischen dem deutschen und dem englischen Text dieser
Vereinbarung ist der deutsche Wortlaut maßgebend. (4) In the event of any
discrepancy between the German and the English text of this agreement, the
German wording shall prevail.

Newton, Massachusetts, USA

February 15, 2015

Winterthur, Switzerland

February 15, 2015

/s/ Christopher B. Primiano

/s/ Ran Frenkel

Karyopharm Europe GmbH, vertreten durch die
Gesellschafterversammlung/represented by its shareholders’ meeting, vertreten
durch/represented by Christopher B. Primiano Ran Frenkel

 

3